DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1, 3, 4, 6, 11, 13, 14, and 16 have been amended, claims 2 and 12 have been canceled, and claims 1, 3-11, and 13-20 remain pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-5, 9-11, 13-15, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hlavac (US 4,137,654).
Regarding claims 1 and 11, Hlavac discloses a heel prosthesis/article of footwear (heel cup device 10), comprising: a back portion (rear wall 24); a bottom portion (base 26); a first lateral portion (side wall 20 or 22); and a second lateral portion (other of side wall 20 or 22), wherein the back portion, the bottom portion, the first lateral portion, and the second lateral portion form a concave receptacle that is configured to adhere to or clip onto a heel of a person, and the back portion has a thickness profile that tapers off towards an upper edge of the back portion such that the back portion bulges outwards (as seen in Fig. 3) from the concave receptacle (column 3, lines 15-40; Fig. 1-3).

Regarding claims 4 and 14, Hlavac discloses that the second lateral portion (side wall 22) has a thickness profile that tapers off towards an upper edge of the second lateral portion such that the second lateral portion bulges outwards from the concave receptacle (Fig. 2).
Regarding claims 5 and 15, Hlavac discloses that the heel prosthesis is made of at least one of a polysiloxane, a polymer, or a polyamide (such as a polymer; column 3, lines 23-25).
Regarding claims 9 and 19, Hlavac discloses that an overall thickness of the first lateral portion (side wall 22) is greater than an overall thickness of the second lateral portion (side wall 20) (Fig. 2).
Regarding claims 10 and 20, Hlavac discloses that an overall thickness of the first lateral portion (side wall 20) is smaller than an overall thickness of the second lateral portion (side wall 22) (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godwin (US 3,780,454) in view of Dillinger (US 2015/0113830).
Regarding claims 1 and 11, Godwin discloses a heel prosthesis/article of footwear (heel enlarger 10), comprising: a back portion (rear wall segment 13); a bottom portion (platform segment 14); a first lateral portion (side wall segment 11); and a second lateral portion (side wall segment 12), wherein the back portion, the bottom portion, the first lateral portion, and the second lateral portion form a concave 
Godwin discloses that the walls of the heel prosthesis may have a thickness profile that tapers off towards an upper edge such that the wall bulges outward from the concave receptacle (column 3, lines 5-15; Fig. 3), but does not disclose that the back portion has a thickness profile that tapers off. Dillinger teaches a heel prosthesis/article of footwear (heel grip insert 100) having a back portion (back portion 110), first and second lateral portions (side portions 108a, 108b), and a bottom portion (under-foot portion 106). Each of the back portion, first lateral portion, and second lateral portion may have a thicker portion to take up extra space in shoes that are slightly too large (paragraph 0022). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a bulging thicker portion at the back portion as well as the lateral side portions, as taught by Dillinger, to further take up any extra space at the back of the heel, depending on the specific size and shape of the individual user’s foot and/or shoe.
Regarding claims 3, 4, 13, and 14, Godwin discloses that the first lateral portion and the second lateral portion have a thickness profile that tapers off towards an upper edge of the lateral portions such that the first lateral portion and the second lateral portion bulge outwards from the concave receptacle (column 3, lines 5-15; Fig. 3).
Regarding claims 5 and 15, Godwin discloses that the heel prosthesis/article of footwear is made of a polymer (column 4, lines 27-29).

Claims 6-8 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godwin and Dillinger, as applied to claims 1 and 11, further in view of O’Neill (US 2016/0198800).
Regarding claim 6 and 16, the combination of Godwin and Dillinger does not disclose an adhesive material. O’Neill teaches a heel prosthesis/article of footwear (pad), comprising: a back portion; a bottom portion; a first lateral 
Regarding claims 7 and 17, O’Neill teaches that the adhesive material is one of a pressure-sensitive adhesive, a heat-activated adhesive, or a moisture-activated adhesive (paragraph 0023).
Regarding claims 8 and 18, O’Neill teaches that the adhesive material is at least one of removable, reusable, or washable (paragraph 0023).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-11, and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732